DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in Japan on 14 May 2015 and 28 November 2015. It is noted, however, that applicant has not filed a certified copy of the JP 2015-099486 and JP 2015-232535 applications as required by 37 CFR 1.55.
Receipt is acknowledged of certified copies of papers for JP 2014-257798 required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim6 is ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name LUCIRIN TPO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a photoinitiator  and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (JP 2013-189537), wherein US Serial No. 2014/0374884 is used as the English equivalent, for citation purposes, when taken with Daniels et al. (US Serial No. 2017/0175335) and Anzai et al. (US Serial No. 2021/0023868).
Regarding claims 1, 2, 4, 5, and 7; Kitagawa et al. teaches, a photocurable composition, for imprints [abs], comprising 45 to 99% by mass [0051] of a monofunctional monomer, such as preferably 2-naphthylmethyl (meth)acrylate (Tg = 84°C) [0056], 1 to 50% by mass [0032] of a multifunctional monomer, such as m-xylylene di(meth)acrylate (claim 7) or tricyclodecane dimethanol diacrylate (Tg= 187°C) [0037], and 0.2 to 7% by mass [0073] of a photopolymerization initiator such as 2,4,6-trimethylbenzoyldiphenyl phosphine oxide [0078].  Kitagawa et al. teaches the viscosity of the composition is preferably from 8 to 12 mPa·s (claims 4-5) [0029].  
Kitagawa et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Kitagawa et al. does not specifically disclose an embodiment containing 2-naphthylmethyl acrylate and m-xylylene diacrylate.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepared a composition containing 2-naphthylmethyl acrylate and m-xylylene diacrylate based on the invention of Kitagawa et al., and would have been motivated to do so since Kitagawa et al. suggests that the composition can contain 2-naphthylmethyl acrylate [0056] and m-xylylene diacrylate [0037].  
Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  A person of ordinary skill in the art, at the time of filing, would have found it obvious to employ the multifunctional monomer in an amount of 20% by weight or more, and would have been motivated to do so since Kitagawa et al. teaches the polyfunctional monomer is suitably used in an amount up to 50% by mass in order to achieve the present invention.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
Kitagawa et al. does not explicitly teach wherein the glass transition temperature of a photocured substance is 101°C or more.  Kitagawa et al. teaches the multifunctional monomer can be employed in an amount of 1 to 50% by mass [0032], suitable multifunctional monomers include tricyclodecane dimethanol diacrylate (Tg= 187°C) [0037], and teaches suitable monofunctional monomers to be employed in the present invention include 2-naphthyl (meth)acrylate (Tg = 84°C) [0056].  In the instance the tricyclodecane dimethanol diacrylate (Tg= 187°C) is employed in an amount of 50% by mass and the 2-naphthyl (meth)acrylate (Tg = 84°C) is employed in an amount of 50% by mass, it is the Examiner’s position that the Tg of the photocured composition would be about 130°C (as calculated by Examiner).  
Daniels provides evidence that 2-naphthyl acrylate has a Tg of 358K (84°C) [0038] and Anzai et al. provides evidence that dimethylol-tricyclodecane diacrylate has a Tg of 187°C [0109].
Regarding claim 3; Kitagawa et al. does not explicitly teach wherein the glass transition temperature of a photocured substance is 131°C or more.  Kitagawa et al. teaches the multifunctional monomer can be employed in an amount of 1 to 50% by mass [0032], suitable multifunctional monomers include tricyclodecane dimethanol diacrylate (Tg= 187°C) [0037], and teaches suitable monofunctional monomers to be employed in the present invention include 2-naphthylmethyl (meth)acrylate (Tg = 84°C) [0056].  In the instance the tricyclodecane dimethanol diacrylate (Tg= 187°C) is employed in an amount of 50% by mass and the 2-naphthylmethyl (meth)acrylate (Tg = 84°C) is employed in an amount of 50% by mass, it is the Examiner’s position that the Tg of the photocured composition would be about 130°C (as calculated by Examiner).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art would understand that a polymer having a Tg of about 130°C has substantially similar properties with a polymer having a Tg of 131°C.
Regarding claim 6; Kitagawa et al. teaches employing 0.2 to 7% by mass [0073] of a photopolymerization initiator such as 2,4,6-trimethylbenzoyldiphenyl phosphine oxide [0078].  The Examiner notes that “specified by measuring” is merely a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.
Regarding claims 8, 11, and 12; Kitagawa et al. teaches a method for creating a pattern, wherein the photocurable composition for imprints was discharged onto a substrate (instant step (1)), a mold was placed thereon under a nitrogen gas flow, so as to be filled with the curable composition (instant steps (2) and (3)), irradiated with light (instant step (4)), followed by removal of the mold (instant step (5)).  It is the Examiner’s position that instant step (3) is required by instant step (2), since some amount of alignment must take place, otherwise the mold and substrate containing the composition would not come in contact, thus unable to produce the pattern, as taught by Kitagawa et al.
Regarding claim 9; Kitagawa et al. does not necessarily teach performing the steps (1) to (5) two or more times to different regions on the substrate.  It is prima facie obvious to combine two compositions (in this case steps) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Regarding claim 10; Kitagawa et al. teaches the substrate or support may quartz [0098].
Regarding claims 14-18; Kitagawa et al. teaches a method for producing an optical component (LCD) or a semiconductor integrated circuit (electronic component), and further comprises a step of dry etching [0092-0093; 0114].

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (JP 2013-189537), wherein US Serial No. 2014/0374884 is used as the English equivalent for citation purposes, as applied to claim 9 above, and further in view of Hiroshima (“Release force reduction in UV nanoimprint mold orientation control and by gas environment” J. Vac. Sci. Technol. B,  Vol. 27, No. 6, Nov/Dec 2009, p2862-2865)..
Kitagawa et al. teaches the claimed photocurable composition, as set forth above, with respect to claim 9.
Regarding claims 13-16; Kitagawa et al. teaches the process for making a pattern, may take place under a helium-purged atmosphere (non-condensable gas), however fails to teach an atmosphere further containing a condensable gas, such as an atmosphere of pentafluoropropane gas.  Hiroshima teaches a method for producing an UV curable nanoimprint comprising subjecting the mold to 1,1,1,3,3,3-pentafluoroproane gas yields improved release force from the mold [p2862-2864].  Kitagawa et al. and Hiroshima are analogous art because they are both concerned with the same field of endeavor, namely methods for producing UV curable imprints.  At the time of the invention, a person having ordinary skill in the art would have found it obvious to add 1,1,1,3,3,3-pentafluoroproane gas, as taught by Hiroshima, to the method of Kitagawa et al., and would have been motivated to do so in order to improve the release force, as suggested by Hiroshima [abs].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11003073. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the same are specific subject matter, namely a photocurable composition for a cured film.  The essential difference between the instant application and the patent is that the patent is narrower in the scope than that of the instant application; the scope of the patent fully encompasses the scope of the instant application.  A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990); MPEP 2131.02.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767